This cause having been heretofore submitted to the court upon the transcript of the record of the judgment herein and briefs and arguments of counsel for the respective parties, and the court being now advised of its judgment to be given in the premises, it is considered, ordered and adjudged by the court that the said *Page 945 
judgment of the Circuit Court be, and the same is, hereby affirmed.
STRUM, C.J., AND WHITFIELD AND BUFORD, J.J., concur.
                   ON PETITION FOR REHEARING.                            En Banc.                  Opinion filed April 24, 1931.
Judgment found excessive and reversed unless remittitur entered within thirty days.
A writ of error to the Circuit Court for Suwannee County; Hal W. Adams, Judge.
James H. Finch, for Plaintiffs in Error;
J. L. Blackwell, for Defendants in Error.